TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 28, 2014



                                      NO. 03-14-00287-CV


                       Harold F. Cook and Sharon E. Cook, Appellants

                                                 v.

                    Daniel M. Grant and Daniel M. Grant, P. C., Appellees




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
              VACATED AND REMANDED ON JOINT MOTION --
                     OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on January 31, 2014. The parties

have filed a motion to remand, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion; vacates the judgment without

regard to the merits, and remands the cause to the trial court for rendition of judgment in

accordance with the parties’ agreement. Each party shall pay the costs of the appeal incurred by

that party, both in this Court and in the court below.